Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  142850(54)(56)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 142850
  v                                                                 COA: 294682
                                                                    Shiawassee CC: 09-008600-FH
  LARRY STEVEN KING,
             Defendant-Appellant.
  _____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his brief is considered and, it appearing the brief was filed October 13,
  2011, the time for filing is extended to that date. The motion by Arvid and Irina Perrin
  for leave to file a brief amicus curiae is granted on condition that the brief be filed and
  served on or before January 3, 2012.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2011                    _________________________________________
                                                                               Clerk